
	
		I
		111th CONGRESS
		1st Session
		H. R. 3532
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Wu (for himself
			 and Mr. Honda) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Chinese Student Protection Act of 1992 to
		  eliminate the offset in per country numerical level required under that
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Accept Chinese Talent Now
			 Act.
		2.Elimination of offset
			 in per country numerical levelSection 2 of the Chinese Student Protection
			 Act of 1992 (8 U.S.C. 1255 note) is amended—
			(1)in subsection (a),
			 by striking subsection (e) and inserting subsection
			 (d);
			(2)by striking
			 subsection (d); and
			(3)by redesignating
			 subsection (e) as subsection (d).
			
